Citation Nr: 1533446	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-44 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purposes of eligibility for VA Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to May 1971.  He died August 2009.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant was afforded a Travel Board hearing in June 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married on August [redacted], 2008, and had no children together.

2.  The Veteran died on August [redacted], 2009.

3.  Although common law marriage is not recognized in Florida, the establishment of a marital relationship for VA purposes prior to August [redacted], 2008, is otherwise established.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits have been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Resolution of the claim turns on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  As the issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the appealed issue. Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.

DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a) (West 2014).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2014).

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2014).  One claiming to be the spouse of a Veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The facts of this case are unfortunate.  The appellant and Veteran were married on August [redacted], 2008, and the Veteran was diagnosed as having prostate cancer very shortly thereafter.  Service connection for prostate cancer was granted in a January 2009 rating decision.  The Veteran died from the service-connected prostate cancer only 5 days short of his and the appellant's first marriage anniversary.  An October 2009 rating decision established service connection for the cause of death as the result of the service-connected prostate cancer, but the appellant has not been recognized as the surviving spouse for purposes of VA death benefits.

A Marriage Record from the State of Florida shows that the Veteran and the appellant were married on August [redacted], 2008.  A certificate of death shows that the Veteran died on August [redacted], 2009, and that the marriage was terminated due to the Veteran's death.  The appellant does not dispute the validity of the marriage certificate or death certificates.  She acknowledges that she and the Veteran were married for a period of just 5 days short of their one-year anniversary.  Further, the appellant did not have a child with the Veteran during their marriage or prior to the marriage.

Although the record indicates that the appellant and Veteran were engaged to be married and began cohabitating in January 2008, the appellant contends that in the months prior to their actual date of marriage, she and the Veteran presented themselves as a married couple.  She has submitted evidence showing that they held joint bank accounts since January 2008, although that evidence shows that she did not use the Veteran's surname.  She has also submitted evidence of church contributions from January through November 2008, on which she used the Veteran's surname.  

Also in support of her claim, she has submitted a Statement of Marital Relationship (VA Form 21-4170).  In the VA Form 21-4170, the appellant relates that she and the Veteran lived together as husband and wife since January 5, 2008, and had agreed to be husband and wife at that time.  In the form, she notes that she sometimes used the Veteran's surname prior to the marriage, but always did so following their marriage.  

She has also submitted two Supporting Statements Regarding Marriage (VA Forms 21-4171).  One of the forms is from the Veteran's son, in which he notes that he had known the appellant since 2007.  In the form, the son relates that he considered the appellant and Veteran to be husband and wife, noting that the Veteran and appellant lived continuously together as husband and wife and held joint bank accounts.  The other is from a friend of the appellant, in which the author relates that the appellant and Veteran had essentially cohabitated as husband and wife since January 2008.

In January 2015, the appellant appeared before the Board.  She testified that she was generally aware that if one lived with another person for 7 years that they would be married in common law.  She also related that she was unaware that common law marriage was not recognized in Florida prior to the Veteran's death.  She testified that in January 2008, the Veteran had moved into her house and that since that time they had held joint bank accounts and credit cards, and referred to themselves as husband and wife in their church.  

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 103(c) (West 2014); 38 C.F.R. §3.1(j) (2014).  The appellant has indicated that Florida was the primary state of residence for the couple.  Florida does not recognize common-law marriages created within the state.  See Fla. Stat. § 741.211 (2014).

Where an attempted marriage of a claimant to a Veteran was invalid by reason of a legal impediment, the marriage can nevertheless be deemed valid if: (a) the purported marriage occurred 1 year or more before the Veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant entered into the purported marriage with no knowledge of the legal impediment; (c) the claimant lived with the Veteran continuously from the date of marriage to the date of death; and (d) no claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous VA benefits.  38 C.F.R. § 3.52 (2014).  VA's General Counsel has held in a precedent opinion that an appellant's lack of knowledge that a common law marriage is not recognized by the appropriate jurisdiction is a legal impediment that does not necessarily bar recognition of the marriage for VA purposes. VAOPGCPREC 58-91 (June 17, 1991).  This is because under 38 C.F.R. § 3.52, the common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common-law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104, 108 (1996); Sandoval, 7 Vet. App. at 9-10.

Resolving any doubt in the appellant's favor, the Board finds that the appellant and Veteran were in an attempted common law marriage over one year prior to the date of the Veteran's death.  It is salient to the Board that the appellant and Veteran were engaged to be married in January 2008, which would tend to weigh against concluding that a common law marriage had been attempted.  However, the appellant has testified under oath that when she and the Veteran moved in together in January 2008, they established joint bank accounts and a credit card and referred to themselves as husband and wife.  She testified that she was unaware that common law marriage was not recognized in Florida prior to the Veteran's death.  The signed statements from the Veteran's son and the appellant's friend also tend to support the finding that she and the Veteran held themselves out as husband and wife, notwithstanding their engagement to be formally married.  Therefore, resolving the benefit of the doubt in favor of the appellant, the Board finds the appellant has presented evidence of a valid marriage, and as such, recognition as the Veteran's surviving spouse for purposes of VA benefits is granted.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


